Citation Nr: 1438113	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  07-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service connected hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is of record.  

In January 2013, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In January 2014, the Court granted a joint motion for vacatur and remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties) and remanded the matter to the Board for action consistent with the terms of the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established.  See 38 C.F.R. § 3.310 (2013).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was worsened by the service-connected condition.  

A claimant has a right, as a matter of law, to compliance with remand directives of the Board or the Court.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the January2014 JMR, the Parties agreed that the AOJ had not complied with the directives of April 2010 and May 2011 Remand directives of the Board.  

VA afforded the Veteran a relevant examination in August 2009.  In April 2010 the Board remanded this issue to obtain a medical opinion as to whether the Veteran's vertigo was caused or aggravated by his service-connected tinnitus and hearing loss.  The Veteran underwent another relevant examination in August 2010.  The examiner provided the following opinion:  "Vertigo due to BPPV has resolved.  Dizziness likely due to microvascular disease.  Vestibulopathy may play a part of his imbalance but is not likely due to his noise exposure sustained in the military."  

The language "due to" is language of causation, not aggravation.  This is an opinion that only addresses causation and would not survive judicial review (this case has already been to the Court) on the question of aggravation.  Furthermore, the examiner provided no rationale to support the unfavorable causation opinion.  That is, the examiner does not explain why his vestibulopathy is not likely due to the in-service noise exposure.  The opinion would not survive judicial scrutiny as to the causation conclusion.  

It is an inadequate examination.  

The Board again remanded the matter in May 2011 for another opinion, repeating its previous Remand directives.  A June 2011 addendum to the August 2010 report was provided, that addendum was:  "The C-file was reviewed."  Another addendum was provided in July 2010, that addendum provided as follows:  "His dizziness is most likely due to microvascular disease.  His vestibulopathy contributes to his imbalance but is not noise exposure related.   Noise exposure is not likely the cause of his dizziness."  

This opinion does not mention aggravation and it provides no rationale as to the causation conclusion.  

It is, again, an inadequate opinion.  

In September 2012, another addendum was obtained, which provides as follows:  "His vertigo is not likely due to his noise exposure in the service."  

This opinion does not mention aggravation and it provides no rationale as to the causation conclusion.  It is an inadequate opinion.  

Because there has not been compliance with the directives of the Board's April 2010 and May 2011 Remands, another remand is necessary.  More importantly, VA has not met its duty to assist the Veteran in obtaining evidence to substantiate his claim because it has not obtained an adequate opinion in this case.  

This case has been to the Veteran's Court and, clearly, this opinion would not survive judicial review.     

The Board apologizes to the Veteran for the delay in adjudication of his case.  In this regard, it is important for the Veteran to understand that while the opinions have been inadequate, they all provide negative evidence against this claim, providing no basis for the Board to grant the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for an appropriate VA examination.  The examination must be conducted by an examiner who has not previously examined him.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must indicate in his or her report whether the claims file was reviewed.  In providing the opinions requested below, the examiner must address each opinion individually and must provide a complete rationale for any opinion and all opinions rendered.  By rationale, the Board means an explanation as to support whatever conclusion the examiner reaches.  A mere conclusion is not adequate.  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vertigo was caused by his active service.  

(b)  If the examiner provides a negative opinion as to the first question ((a) above), then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vertigo was caused by his service-connected tinnitus and hearing loss.   

(c)  If the examiner provides negative opinions as to the first two questions ((a) ands (b) above) then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vertigo was aggravated (i.e. worsened) by his service-connected tinnitus and hearing loss.   

2.  The AOJ must review the examination report in light of the explanation in the body of this Remand carefully.  If the opinion or opinions provided do not comply with the Board's Remand directives, the AOJ must take immediate corrective action so as to avoid yet another remand in this case.  

3.  Finally, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



